Title: From George Washington to the Commissioners to the Southern Indians, 29 August 1789
From: Washington, George
To: Commissioners to the Southern Indians



[New York, 29 August 1789]

To Benjamin Lincoln, Cyrus Griffin and David Humphreys Esqrs. Commissioners Plenipotentiary, for negotiating and concluding treaties of peace with the independant tribes or nations

of Indians within the limits of the united States, south of the river Ohio.
Gentlemen
The united States consider it as an object of high national importance, not only to be at peace with the power full tribes or nations of Indians south of the Ohio, but if possible by a just and liberal system of policy to conciliate and attach them to the Interests of the union.
In order therefore that you may [be] possessed of all the information relative to the southern indians contained in the publick documents, you have herewith delivered to you copies of the following papers.
To Wit
The several statements which have been made on the subject from the War Office, to which are added copies of the treaties which have been made by the United States, with the Cherokees, Choctaws and Chickasaws, and the commissioners reports thereon—The proceedings and reports of James White Esqr. superintendant for the southern district.
The reports of Messrs Winn and Martin temporary superintendants—The resolves of Congress under which Commissioners have been appointed by the States of North Carolina South Carolina and Georgia, and the said Commissioners reports—and also certain papers transmitted by Georgia against Joseph Martin one of the aforesaid temporary Commissioners.
The first great object of your commission is to negotiate and establish peace between the state of Georgia and the Creek Nation—the whole nation must be fully represented and solemnly acknowledged by the Creeks themselves to be so.
You will find the ostensible and probably the Real causes of Hostilities between Georgia and the Creeks to consist in a differance of Judgement of three treaties stated to have been made between the said parties, to wit, at August[a] in 1783 at Galphinton in 1785 and at Shoulder Bone in 1786 Copies of which you have herewith deliverd to you.
It is a circumstance of the highest consequence to investigate thoroughly all the facts under which the said treaties were made[.] The official papers will afford you great information on the subject.

On the one side the objections against the Justice of said treaties are stated in the several communications of Mr McGillivray and the communications of the lower Creeks to Mr White the superintendant.
On the other side the statement made by the Legislature of Georgia, contains the reasons in support of the treaties.
 The opinion of the Commissioners of the United States of the treaty of Galphinston is contained in their reports—and the communications of James White Esqr. the superintendant will shew his judgement on the case—But into all these written Evidences it may be proper in order, that the investigation be conducted with the most perfect impartiality to have such viva voce testimoney as can be obtained.
For this purpose you will request the Governor and Legislature of Georgia if in session, to authorize such person or persons to attend the treaty as he or they may think proper in order to give you such information as you may request from time to time of the transactions relative to said treaties—You will also endeavour to ascertain the facts relative to the said treaties from the Creeks.
And you will further endeavour to obtain information on oath of the manner in which the said treaties were held from such unprejudiced respectable private Characters who were present at the said treaties as you shall be able to find—The main points to be ascertained are 1st whether all the lands belonging to the upper and lower Creeks, are the common property of the whole Nation? or 2dly: Were the lands stated to have been ceded to Georgia by the three treaties or either of them acknowledged by the upper Creeks to be the sole property of the lower Creeks? 3dly were the acknouledged proprieters of the lands stated to have been ceded to Georgia, present, or fully represented, at the said three treaties[?] 4thly Did the Creeks present at the said treaties act with a full understanding of the cessions, they are stated to have made? 5thly Were the said treaties and cessions made on the part of the Creeks, uninfluenced by any threats or implication of force?
These circumstances and all others connected therein must be critically examined into, in order that you may form your Judgement on the said treaties with the greatest accuracy.

If the result of your investigation should be that the said three treaties, and the cessions of land therein contained, were made by a full and authorized representation of the Creek Nation, or that the cessions of Land was obtained with the full understanding and free consent of the acknowledged proprietors, and that there were no circumstances of unfairness or constraint of any sort, used to induce the Creeks to make the cessions to Georgia in this case precisely you are to insist on a formal renewal and confirmation (of the said cessions to Georgia or such parts thereof as you shall find Just[)]—If the Creeks after hearing all your arguments for the renewal of the said treaties so faar as the same may respect the confirmation of such parts of the cessions of Land contained therein as you shall have adjudged just an[d] equitable should obstinately refuse to confirm the same to Georgia, then you are to inform them that the arms of the Union, will be called forth for the protection of Georgia, in the peaceable and just possession of said Lands. And in case the Creeks attempt any molestation or injury to Georgia, that they will be deemed the enemies of the United States and punished accordingly.
But if it should result from your enquiries, that the said treaties and cessions were obtained on the part of Georgia, under such circumstances as to preclude the interference of the united States consistently with their Justice and dignity you are not to urge or persuade the Creeks to a renewal or confirmation thereof.
It is however to be observed that Georgia has proceeded on the principal that the cession stated to have been made at Augusta in 1783 was fairly obtained—And that the said State has surveyd and divided the lands between the Ogechee and Ocanee among certain descriptions of its Citizens—That the said Citizens have settled and planted on said lands in great numbers—should therefore the result of your investigation be unfavorable to the claims of Georgia it would be highly embarressing to that State to relinquish the said lands to the Creeks.
Hence it will be an important accommodation to Georgia to obtain from the Creeks a regular conveyance of the said lands lying between the Ogechee and Oconee.
To accomplish this object therefore you are specially required

to use your highest exertions with the Creeks[.] On your success materially depends the internal peace of Georgia, and proba[b]ly its attachment to the general government of the united States.
If the prejudices of the Creeks against the united States are not too deeply rooted it is presumed that such advantages to that nation can be stipulated as to induce them not only to relinquish to Georgia the lands in question but to attach them sincerely and permanently to the United States.
The disputed lands being entirely despoiled of their game by the settlements are therefore no longer valuable to the Creeks as hunting grounds. If they have not been fairly purchased of the real proprietors by Georgia it ought to be done. In case the Creeks therefore would be willing to make a proper conveyance for a given sum, you will stipulate that the same shall be paid by Georgia at a certain period or in case of failure by the United States.
While negociating the price to be given for the said land you will have due regards to the sums which Georgia actually paid at the treaty of Augusta—to the present value of the lands as hunting grounds and to the other considerations hereafter specified.
In this part of the negociation it would be desirable that the persons who may [be] appointed by the Governor or legislature of Georgia to attend the treaty should concur with you as to the sum which in case of purchase shall be stipulated to be given.
In addition to the purchase money for the lands, and for the further great purpose of attaching the Creeks to the united States, provided the same in your mature Judgement should be necessary, you are hereby empowered to make the following stipulations.
1st A secure port to the Creeks or their head men on the Altamaha, St Marys or at any place between the said rivers into which or from which the Creeks may import or export the articles of merchandize necessary to the Indian commerce on the same terms as the Citizens of the united States—The number of arms and quantity of amunation However to be regulated by the quantity that shall be regarded as necessary for the Hunters.

If any apprehensions should be entertained on the part of the Creeks on account of the safety of the goods which they might so import or export, it may be stipulated that the same should be protected by a company of the regular troops of the united States.
The trade of the Creeks is said at present to be engross’d by a company of British Merchants stationed at one of the Bahama Islands who have connected Mr McGillvery with them as a partner—The Spaniards have permitted some of the rivers which empty into the Gulph of Mexico to be the channel of this trade for a certain number of years, some impediments or impositions of duties appear to have disgusted Mr McGillvery with these Spaniards or with the communication and renders him desirous of a port in the United States—If these circumstances could be the means of breaking his connexion with the Spanish Colonies, it would be wise policy to afford the Creeks a port, and to protect them in every thing relative thereto. 2ndly Gifts in goods, or money to some, and if necessary honorary military distinctions to others of the influential Chiefs.
The presents will be regulated by your Judgement—The idea of military distinction arises from the information that Mr McGillvery possesses a commission of Colonel or Lieutant Colonel from the King of Spain.
If he could be induced to resign that Commission by the offer of one, a grade higher the offer ought to be made and substantiated, on his taking a solemn Oath of Allegiance to the United States.
Mr McGilivrey is stated to possess great abilities an[d] unlimited influence over the Creek nation and part of the Cherokees—It is an object worthy of considerable exertion to attach him warmly to the United States.
The measure could be attempted and urged with great propriety as it respects his fidelity to the creeks, and the continuance of his own importance in that nation.
The United States do not want the Creek lands they desire only to be freinds and protectors of the Creeks and treat them with humanity and Justice.
In case you should be satisfyed of his compliance with your desires, you will deliver him the presents which are particularly

designated for him, and also give him assurances of such pecuniary rewards from the United States as you may think reasonable, consequent on the evidence of his future favorable Conduct. 3dly If you should find the measure necessary in order to accomplish the before recited objects you will further stipulate a solemn guarantee of the United States to the Creeks of their remaining Terretory to be supported if necessary by a line of Military Posts.
This measure will most probably be highly satisfactory to the Creeks as it will entirely prevent any attempts to purchase any part of their lands, and it will at the same time impress them with the Moderation and Justice of the General Government.
If these offers with all the benefits resulting therefrom, should be insufficient to induce the Creeks to agree voluntarily to relinquish the disputed lands between the Ogeechee and Oconee Rivers you cannot with propriety make a tender of more favorable conditions.
In this event however you may endeavour to conclude a treaty and establish therein a temporary boundary making the Oconee the line—to stipulate the secure Port and the pecuniary and honorary considerations before recited.
You will establish the principal in case of concluding a treaty that the Creeks who are within the limits of the United States acknowledge themselvs to be under the protection of the united States of America, and of no other sovereign whosoever and also that they are not to hold any treaty with an individual State, nor with individuals of any State.
You will also endeavour without making it an Ultimatum to establish such direct trade as the Government of the union shall authorize—This point however is to be managed with the greatest delicacy for the before recited reasons.
In the general objects of the restoration of prisoners, negroes &c. you will conform [to] the treaties of Hopewell with the Cherokees Chickasaws and Choctaws.
You will also endeavour to obtain a stipulation for certain missionaries to reside in the nation provided the General Government should think proper to adopt the measure—These Men to be precluded from trade or attempting to purchase any lands but to have a certain reasonable quantity pr head, allowed

for the purpose of cultivation—The object of this establishment would be the happiness of the Indians, teaching them great duties of religion, and morality, and to inculcate a friendship and attachment to the united States.
If after you have made your Communication to the Creeks and that you are persuaded that you are fully understood by them, they should refuse to treat and conclude a peace on the terms you propose, it may be concluded that they are decided on a continuance of acts of Hostility and that they ought to be gaurded against as the determined enemies of the United States.
In this case you will report such plans both for defensive and offensive measures so as best to protect the Citizens of the united States on the fronteers from any act of injury or hostility of the Creeks.
Although the policy of attaching influential Chiefs by pecuniary or honorary considerations may not be doubted, yet it has been otherwise with respect to making presents to the commonalty among the Indians, In case therefore you find that the creeks are willing to relinquish the land between the Ogechee and Oconee on further payments for the same you will endeavour to stipulate that the Mass of the goods you have in charge for the treaty should be received by the Indians as part or the whole of the consideration for the conveyance of the said lands as you shall Judge proper.
Messrs Osborne and Pickens have in their report of the 30th June last stated that they have agreed to hold a general treaty with the Creeks at the Rock landing on the Oconee river in the State of Georgia on the 16th November next ensuing you will make every exertion to be there at that time—Immediately on your Arrival at Savannah you will arainge the transportation by land or water of the Goods and provisions under your direction to the place of treaty or towards the same so as to arrive with all possible expedition.
At the same time you will dispatch expreses to the Governor notifying him of your commission and arrival and also to Messrs Osborne and Pickens and as soon after as possible you will repair to the placed affixed for treating—The troops and the Goods may follow agreeably to your direction perhaps you may change the place of treaty to some place to which your goods

might be transported with greater facility than the Rocklanding on the Oconee river.
But notwithstanding your greatest exertions it may happen that your Arrival may be so retarded that Messrs Osborne & Pickens may have held a treaty, and the Indians may have departed to their own country.
In this case you will carefully enquire whether there were present at the treaty a full representation of the whole Creek nation and particularly Mr McGilvery, and whether the treaty was made under such circumstances as to be consistent with the Justice of the united States and conformable to the Spirit of these instructions.
If so you will confirm and ratify the Same in as full a manner as if you had been actually present. But if an inadequate representation only should have been present or any circumstances should [have] been adopted of which the United States could not with Justice and dignity approve, in this case you will use your best endeavors to persuade the Creeks to attend a new treaty at such place and at such time as you may Judge proper—You will observe the same conduct to collect the Creeks in case it should appear that they from any circumstance are disinclined to attend generally the treaty of the 15th of September, or provided your arrival should be posterior to that period and you shall learn they did not attend agreeably to the invitation of Messrs Pickens & Osborne.
During your negotiations with the Creeks you will endeavor to ascertain the following Points
1st The Number of Warriors in the whole Nation including upper & lower Creeks and Seminolies.
2nd Whether they are armed with common and rifle muskets or in any other manner, and how furnished with Ammunition.
3rd the number of each division of upper Creeks lower Creeks and Seminoles.
4th The number of Women and children and Old men in each district.
5th The number of Towns in each district.
6th The names characters and residence of the most influential chiefs, and far as the same may be their grades of Influence.
7th The kinds of Government (if any) of the Towns’ Districts and Nations.

8th Whether they are Hunters only, or whether they cultivate and possess cattle. (If so) the degree of cultivation and number of Cattle.
9th The usual hunting grounds of the whole nation and their districts.
10th The kind and value of Furs taken annually and how disposed of.
11th The Amount of European goods annually consumed.
12 If Ginsang abounds in that country, if so, whether it is gathered in any considerable quantities.
13 To ascertain the nature of the country west from Georgia to the Mississippi—whether mountanous, hilley, level or abounding with low grounds and morasses and the nature of the soil and growth.
14th To ascertain particularly how far northward the waters of the Mobile Apalachicola, and Altahama rivers are navigable for Boats and the nearest land portages from the northern navigable Streams of said rivers to the southern navigable waters or streams of the Tennessee river.
The accurate knowledge of this subject is of considerable importance but the enquiries thereto should be circuitously conducted.
15th To ascertain with great precision the nature of the cunext[i]on of the Creeks with the Spaniards, and if practible to obtain copies of any treaties between them, whether the predominating prejudices of the Creeks are in favor or against the Spaniards, and Particularly the state of Mr McGilverys mind on this subject.
16th You will endeavor as far as your opportunites will admit to ascertain similar facts relative to the Cherokees, Chactaws, and Chickasaws as are contained in the before recited requests relative to the Creeks.
In case of your concluding a treaty with the Creeks, and it should be your Judgement, that a line of military posts would be necessary to the due observance thereof, and also as a security of the peace of the Cherokees you will report a plan for the stations which should be taken, and the number of troops which should occupy each.
The people who are settled on Cumberland river have Just cause of complaints against the Creeks, who have during

the present year murdered several Families within that district—The Creeks can have no cause of complaint against that settlement.
This circumstance is to be strongly stated to the Creeks and in case of a continuance of their murders the vengeance of the union is to be denounced against them.
The peculiar case of the Cherokees seems to require the immediate interposition of the Justice of the united States—But as that nation of Indians are principally resident within the Territory claimed by North Carolina which is not a member of the present union it may be doubted whether any efficient measures in favor of the Cherokees could be adopted immediately.
By the Public Newspapers it appears that on 16th June last a truce was concluded with the Cherokees by Mr John Steele in behalf of the state of North Carolina—In this truce a treaty was stipulated to be held as soon as possible, and in the mean time all Hostilities should cease on both sides.
In the event of North Carolina adopting the Constitution of the united States it will be incumbent on the general Government to take every wise measure to carry into effect the substance of the treaty of Hopewell—in the mean time you will send a message to the Cherokees stating to them the dificul[t]ies arising from the local claims of North Carolina as far as the same may be proper—That when these shall be removed the united States will convince the Cherokees of their Justice and friendship.
You will also transmit a message to the whites in the neighbourhood of the Cherokees enjoining an observance of the truce made by Mr Steele, untill a general treaty shall take place when Justice shall be administred to all Parties.
The two Cherokees who have lately come to this City with their conductor Mr Bennet Ballew are to go under your direction to the place of treaty Good policy requires that they should be kindly treated altho there are suspicions that the conduct of Bennet Ballew has not been very proper in respect to the lands of the Cherokees—you will endeavour to ascertain his real character and designs and make such use of him as You think proper—you have delivered to you copies of the papers which Mr Bellew presented from the Cherokees.
The treaties with the Choctaws and Chickasaws will inform

you of the stipulation of the united States to extend trade to those nations—you will report a plan for carrying into effect the said stipulations, and you will also transmit to the said nations messages containing assurances of the continuance of the friendship of the united States and of the intentions of the general government of extending the trade to them agreeable to the treaties of Hopewell.
You will have regular Invoices of alle Articles delivered to you for the proposed treaty and you will keep fair accounts of all your disbursements, which you will regularly settle at the Treasury of the united States.
And in all cases where the same may be proper consistently with the secrecy necessary to be observed, the delivery of the goods ought to be attested by the Commissioned Officers of the troops, who should attend the Commissioners.
You will also keep a regular Journal of your transactions and report the same.
It is presumed that you will conduct all your disbursements by that proper oeonomy so necessary to be observed in the transactions of the General Government[.] You will learn by the papers delivered to you that certain goods were left by the Commissioners after the treaty of Hopewell in the commencement of the Year 1786 It is probable that these goods have been deliverd to Messrs Pickens and Osborne you will therefore apply to said Gentlemen for regular Invoices of all the goods in their possession for the treaty distinguishing the means by which they became possessed thereof.
You will also request of them an Account of the monies or goods they may have received of the States of South Carolina and Georgia in consequence of the resolves of Congress of the 26th October 1787 and August 14th 1788.
As the said Messrs Pickens and Osborne will most probably be at the proposed place of treaty with the expectation of concluding the same, you will deliver them the Letter containing the reasons of Government for appointing new Commissioners.
Were there any services at the treaty in which you could employ them it might be proper so to do.
You will endeavor to avail your selves as far as may be, of any arraingements which may have been taken by Georgia for the

supplies of provisions during the holding of the treaty, or for furnishing the means of transportation for which the said State will have credit on the before recited requisitions of Congress of the 26th October 1787 and the 14th of August 1788.
You will please to observe that the whole sum that can be constitutionally expended for the proposed treaty with the Creeks shall not exceed the sum of Twenty Thousand Dollars—The goods and money which have been deliverd to you and the expences which will arise by the removal and return of the Troops and your own pay will Amount to  you will therefore see the necessity œconomizing your means—and that the same cannot be extended.
It is however to be observed that the Sums you shall think proper to stipulate to the Creeks for the cessions of the land between the Ogechee and Oconee is to be considerd conditional to the said Twenty Thousand Dollars.
You will from time to time communicate your progress to the Secretary of the War department and receive such further directions from him as the case may require.
The company of Artillery commanded by Capt. Burbeck will accompany you to the place of Treaty and be under your orders, As soon as the treaty shall be finished you will take the proper measures for the return of the company to this place as the time of Service will soon expire—The company will receive One Month and an half pay and be furnished with three months rations which you will cause to be transported as the service may require.
These instructions will be the governing principals of your conduct, and they are to be regarded as secret.
But many circumstances may arise which may render some degree of modification necessary in every event however you will please to remember that the Government of the united States are determined that their administration of Indian affairs shall be directed entirely by the great principles of Justice and humanity.
As soon as you have concluded your negociations with the Creeks and forwarded your messages as herein directed you will return to this place and make a full report of all your transactions to the Secretary of the War department.

Given under my hand at the City of New York this 29th August 1789.

Geo. Washington


By command of the President of the United States


H. Knox
